DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "etc" in claims 12 and 21 is a relative term which renders the claim indefinite.  The term "etc" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (U.S. 2021/0222809).
Regarding claim 1, Chung teaches a sensor mounting comprising: a housing having an end section 120, wherein the end section is designed for mounting a sensor 350; first communication capabilities arranged in the housing; wherein the communication capabilities are designed for the wireless transmission of power to the sensor and for the wireless transmission and reception of data to and from the sensor (see para. 0044, “The electrical connector 154 can act as an electrical interface to power, control, and receive signals from the electrical components of the wing connected to the first tube 112”); first retaining capabilities 172 that are designed to hold the sensor in the end section; and connecting capabilities (see figure 2C) which are connected at least to the communication capabilities and are designed to connect the sensor mounting to a superordinate unit.
Regarding claims 3 and 5, Chung further teaches wherein the connecting capabilities are arranged at least in sections in the housing (see figure 2C).
Regarding claim 4, Chung further teaches wherein the connecting capabilities are designed as cables and are fixed components of the sensor mounting (see para. 0029, “electrical connections, such as cables, wiring, and electrical components can be installed and connected between the boom and the tail wing”).
Regarding claim 7, Chung further teaches a mounting lever in the form of locking pin 170 which moves along cutout 134.
Regarding claim 11, Chung further teaches a fastening fixture 180 with which the sensor mounting is fastened.


Claim(s) 1and 8-10, 12, 13, and 16- 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dietz (U.S. 2019/0350475).
Regarding claims 1, 16 and 22, Dietz teaches a sensor mounting comprising: a housing having an end section 3, wherein the end section is designed for mounting a sensor 2; first communication capabilities arranged in the housing; wherein the communication capabilities are designed for the wireless transmission of power to the sensor and for the wireless transmission and reception of data to and from the sensor (see para. 0031, ” the coupling of the sensor head 2 to the probe shaft 22 establishes electrical connection or communication between the sensor head 2 and a probe 3”); first retaining capabilities 30 that are designed to hold the sensor 2 in the end section 3; and connecting capabilities which are connected at least to the communication capabilities and are designed to connect the sensor mounting to a superordinate unit (see para. 0032, “The groove 28 and tongue 30 may cause electrical contacts between the sensor head 2 and probe shaft 22 to be aligned when the sensor head 2 is coupled to the probe 3”’ also see para. 0038 “The probe 3 is any device that may be used to measure bioelectrical readings, such as readings at a meridian, acupressure point, or other conductance point. The probe 3 or a control unit sends the bioelectrical reading from to a computer or machine for storage, processing, display, or the like”). 
Additionally, regarding claims 16 and 18, Dietz further teaches second retaining capabilities 30 arranged in the housing 3, which are designed to be complimentary to the first retaining capabilities, and which hold the sensor in an end section of a sensor mounting; second communication capabilities which are arranged in the sensor housing and are designed to be complementary to first communication capabilities; wherein the second communication capabilities are designed for the wireless reception of power from the sensor mounting and for the wireless transmission and reception of data from and to the sensor mounting; at least one sensor element for the measurement of at least one measured variable (see para. 0032, “The groove 28 and tongue 30 may cause electrical contacts between the sensor head 2 and probe shaft 22 to be aligned when the sensor head 2 is coupled to the probe 3”); and a second data processing unit is arranged in the sensor housing; wherein the second data processing unit 
Regarding claim 8, Diez further teaches a first data processing unit, including a microcontroller and a memory (see para. 0047, “The control unit 1108 may include a processor, computer readable memory, a power supply, a circuit for measuring resistance or conductance, or other circuitry or hardware for measuring or storing bioelectric readings”), wherein the data processing unit is arranged in the housing and is designed to process the data of a connected sensor and to transmit the data to the superordinate unit, and to receive and process data from the superordinate unit (see para. 0045, “In one embodiment, the control unit 1108 may be included within the probe 1104, such as within a handle or body of the probe 1104”).
Regarding claims 9 and 20, Dietz further teaches a wireless module, wherein the wireless module is arranged in the housing and is designed for communication with an operating device (see para. 0061, “Interface(s) 1506 include various interfaces that allow computing device 1500 to interact with other systems, devices, or computing environments. Example interface(s) 1506 may include any number of different network interfaces 1520, such as interfaces to local area networks (LANs), wide area networks (WANs), wireless networks, and the Internet”; also see para. 0055, “the computing device 1500 can function as a computing system 1110, control unit 1108, or the like”).
Regarding claim 10, Dietz further teaches wherein the first data processing unit is designed to process sensor mounting-specific, measuring point-specific, or sensor-specific data (see para. 0038 “The probe 3 is any device that may be used to measure bioelectrical readings, such as readings at a meridian, 
Regarding claim 12, Dietz further teaches an indicator 1530 designed to indicate a measured value of a connected sensor (see para. 0060, “Display device 1530 includes any type of device capable of displaying information to one or more users of computing device 1500. Examples of display device 1530 include a monitor, display terminal, video projection device, and the like”).
Regarding claims 13 and 17, Dietz further teaches wherein surfaces and edges of the housing which can be brought into contact with a medium have a smooth and rounded design (see figures 6 and 10).
Regarding claim 19, Dietz further teaches multiple sensor tips 5, each which being is independent and insulated from the other sensor tips such that each can take an independent conductance or other reading from the patient (see para. 0033).
Regarding claim 21, Dietz further teaches wherein the sensor element is designed for measuring oxygen, pH value, or conductivity (see para. 0033).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chung.
Regarding claim 6, Chung further teaches a magnetic pin 172 configured for engaging with a locking pin 170 in order to secure the component.

It would have been obvious to one having ordinary skill in the before the effective filing date to replace the magnetic pin with a permanent magnet since the examiner takes Office Notice of the equivalence of a magnetic pin and a permanent magnet for their use in the art and the selection of any of these known equivalents to secure one component to another would be within the level of ordinary skill in the art.
	
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz.
Regarding claim 14, Dietz does not explicitly teach wherein the housing is designed as a single part.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Dietz to design the housing as a single part since a One-piece construction, in place of separate elements fastened together, is a design consideration within the skill of the art.  In re Kohno, 391 F.2d 959, 157 USPQ 275 (CCPA 1968); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).
Regarding claim 15, Dietz does not explicitly teach wherein an inner diameter of the end section is at least 12 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Dietz to size the end section specifically to have an inner diameter of at least 12mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMEL E WILLIAMS/               Examiner, Art Unit 2855